DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

3.	Claims 2, 3, 17, and 19 are canceled.

4.	Claims 1, 4-16, 18, and 20 are pending. 

Response to Arguments and Amendments
5.	Applicant’s arguments, see (page 1-2 remarks), filed 09/14/2020, with respect to the rejection(s) of claim(s) 1, 4-16, 18, and 20 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yong-Won Jung (US 20170220487) and Craig Walrath (US 20130205139).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 4, 8, 9, 11, 12 and 14 are rejected under 35U.S.C 103 as being unpatentable over Yong-won Jung (US 20170220487), in view of Craig Walrath (US 20130205139), hereiafter Walrath. 

	Regarding claim 1:
	Jung discloses an integrated circuit including: a plurality of memories that correspond to different memory levels of a memory hierarchy, a buffer having a plurality of entries, wherein a given entry stores, for a memory address the level manager LM of the processor 110 may manage an area of the nonvolatile memory 130 after dividing the area into at least three areas R1, R2, and R3. For example, the level manager LM may manage the at least three areas R1, R2, and R3 after distinguish the at least three areas R1, R2, and R3 into a cache memory area, a storage area, and a main memory area (Jung, paragraph 39), in case of the encrypted data DATA_E having the first encryption level E_L1, the security interface 120 may store encrypted data in a buffer (Jung, paragraph 154), an indication of an encryption algorithm and an encryption key; and an encryption management circuit (EMC) configured to: receive information in a first format from  a first memory of the plurality of memories that corresponds to a first memory level of the memory hierarchy convert data received from the at least one processor into the encrypted data having a security level associated with the address signal, the security level based on the level information signal; and output the encrypted data to the magnetic random access memory (Jung, paragraph 7), and the security interface 120 may perform an initial setup based on the received level information LI to determine an area including the address ADDR received from the processor 110 (Jung, paragraph 45). Plaintext data a first format and security level is memory level.
 Identify, from the buffer based on a memory address of the information, a particular encryption algorithm and a particular encryption key; make, based on the memory address of the information, a determination on whether to encrypt or decrypt the information the security interface 120 determines an address range AR including the received address signal ADDR based on the level table L_TAB. The security interface 120 performs an encryption operation on the received data DATA according to range characteristics RC corresponding to the determined address range AR (Jung, paragraph 136), and further when the range characteristic RC is set to the fourth encryption level E_L4, the fourth area R4 of the address range AR4 may indicate an area in which a third encryption (e.g., AES) operation is performed using a key having n bits (n>m, n being a positive integer). In example embodiments, the key of the third encryption (AES) operation may be longer than the key of the second encryption (AES) operation. Accordingly, encryption data generated through the third encryption (AES) operation may have a higher security level than the encryption data generated through the second encryption (AES) operation (Jung, paragraph 78).
 Based on the determination, using the particular encryption algorithm and the particular encryption key, to convert the information from the first format to a second format convert data received from the at least one processor into the encrypted data having a security level associated with the address signal, the security level based on the level information signal; (Jung, paragraph 8).
However, Jung fails to teach output the information to a second memory of the plurality of memories that corresponds to a second, different memory level of the memory hierarchy.
Walrath teaches a first encryption technique is used to scramble the initial physical address with a key (data key or address key different from the data key) to form the scrambled address, while a second encryption technique is used to encrypt write data with a data key (instead of a mixed key) to output encrypted write data. (Walrath, paragraph 23), and further the multiple memory regions can alternatively represent different memory devices. Thus, in an electronic device having multiple memory devices, a first data key can be used to protect data in a first memory device, a second data key can be used to protect data in a second memory device, and so forth. In further examples, there can be different types of memory devices in the electronic device, in which case different data keys are used to protect data stored in the different types of memory devices. Thus, for example, a first data key is used to protect data in a first type of memory device (e.g., a DRAM-based memory device), a second data key is used to protect data in a second type of memory device (e.g., a flash memory device), and so forth (Walrath, paragraph 38). Encrypted data is output the information and second memory could be first type of memory device or 

Regarding claim 4:
Jung and Walrath disclose wherein the first format is an encrypted format and the second format is an unencrypted format, and wherein the EMC is configured to decrypt the information using the particular encryption algorithm and the particular encryption key to convert the information from the first format to the second format the encryption/decryption unit may generate a secure key based on a random number RN and a received address signal ADDR. The encryption/decryption unit encrypts data to be stored in an area corresponding to the address signal ADDR using the secure key (Jung, paragraph 93), and further the cryptographic circuit 124 may output the data DATA decrypted by performing a decryption operation to the processor 110. For example, a decryption operation performed by the cryptographic circuit 124 may include a decryption operation using an encryption algorithm (e.g., AES algorithm) (Jung, paragraph 90).

Regarding claim 8:
Jung and Walrath disclose update cryptographic information within the EMC corresponding the memory address of the information to reflect conversion of the information from the first format to the second format FIGS. 1 to 3A, the security interface 120 may generate a level table L_TAB based on the level information LI received from the processor 110. The security interface 120 may store the level table L_TAB in the security interface 120. The security interface 120 may manage the areas R1, R2, and R3 of the nonvolatile memory 130 based on the stored level table L_TAB (Jung, paragraph 57).

Regarding claim 9:
 an encryption operation performed by the cryptographic circuit 124 may include an encryption operation using an encryption algorithm (e.g., AES algorithm) and an encryption operation using a random sequence (RS) (Jung, paragraph 90), and update an entry of the buffer corresponding to a memory address of the second information by storing an indicator of the second particular encryption algorithm and storing an indicator of the second particular encryption key the encryption/decryption unit encrypts data to be stored in an area corresponding to the address signal ADDR using the secure key (Jung, paragraph 93).

Regarding claim 10:
Jung, Walrath disclose select the second particular encryption algorithm from a list of cryptographic algorithms and the second particular encryption key from a list of encryption keys there can be different types of memory devices in the electronic device, in which case different data keys are used to protect data stored in the different types of memory devices. Thus, for example, a first data key is used to protect data in a first type of memory device (e.g., a DRAM-based memory device), a second data key is used to protect data in a second type of memory device (e.g., a flash memory device), and so forth (Walrath, paragraph 38). Therefore, it would have been obvious to one ordinary skill in the before the effective filling date of claimed invention was made that Jung with that of Walrath in order to protect content of a storage device in an electronic device, which can be a computer, personal digital assistant, electronic appliance, storage server, mobile telephone, or other type of electronic device.

Regarding claim 11:
Jung and Walrath disclose receive the information in the second format from the second memory; convert the information from the second format to a third format; and output the information to the third memory a first encryption technique is used to scramble the initial physical address with a key (data key or address key different from the data key) to form the scrambled address, while a second encryption technique is used to encrypt write data with a data key (instead of a mixed key) to output encrypted write data (Walrath, paragraph 26). Therefore, it would have been obvious to one ordinary skill in the before the effective filling date of claimed invention was made that Jung with that of Walrath in order to protect content of a storage device in an electronic device, which can be a computer, personal digital assistant, electronic appliance, storage server, mobile telephone, or other type of electronic device.

Regarding claim 12:
	Jung, Walrath disclose wherein the first memory corresponds to a register file and second memory corresponds to an L1 cache the address range AR of the first area R1 may include a plurality of physical addresses to perform a function of a cache memory. For example, the address range AR of the second area R2 may include a plurality of physical addresses to perform a function of a storage area (Jung, paragraph 40).

	 Regarding claim 14:
Claim 14 is rejected under the same reason set forth in rejection of claim 1.

6.	Claim 5 is rejected under 35U.S.C 103 as being unpatentable over Yong-won Jung (US 20170220487), in view of Craig Walrath (US 20130205139), further in view of Mark Kohan (US20050256742) hereinafter Kohan. 

	Jung discloses encryption operation performed by the cryptographic circuit 124 may include an encryption operation using an encryption algorithm (e.g., AES algorithm) (Jung, paragraph 90), but fails to disclose wherein the first format is a doubly encrypted format and the second format is a singly encrypted format, and wherein the EMC is configured to decrypt the information using the particular encryption algorithm and the particular encryption key to convert the information from the first format to the second format. However, Kohan teaches convert the patient records into a first “anonymized” format. Each DS uses two keys (i.e., a vendor-specific key and a common longitudinal key associated with a specific LDF) to doubly encrypt the selected data fields (Kohan, paragraph 7), and further the encryption module also includes methods for partially decrypting the doubly encrypted data (Kohan, paragraph 13). Therefore, it would have been obvious to one ordinary skill in before the effective filling date of claimed invention was made that Jung with that of Kohan in order to maintain individual privacy (Kohan, paragraph 2).

7.	Claims 6-7 are rejected under 35U.S.C 103 as being unpatentable over Yong-won Jung (US 20170220487), in view of Craig Walrath (US 20130205139), further in view of Patrick Tou (US20090274300), hereinafter Tou.

Regarding claim 6:
Jung discloses encryption operation performed by the cryptographic circuit 124 may include an encryption operation using an encryption algorithm (e.g., AES algorithm) (Jung, paragraph 90), but fails to disclose receive second information in the first format from the first memory level; and based on a determination not to perform a cryptographic operation on the second information, output the second information to the second memory without changing a format of the second information. However, Tou teaches if the data should be encrypted based on the centralized encryption policy, the method may include encrypting the data and forwarding the encrypted data to a target device using the second transport medium. If the data should not be encrypted, the method may include forwarding the unencrypted data to the target device (Tou, paragraph 8). Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of claimed invention was made that Jung with that of Tou in order to protect against an unauthorized access to data. 

Regarding claim 7:
	Tou further discloses wherein the first format is an unencrypted format the data should not be encrypted, the method may include forwarding the unencrypted data to the target device (Tou, paragraph 8). Therefore, it would have been obvious to one ordinary skill in the art before the effective .


8.	Claim 13 is rejected under 35U.S.C 103 as being unpatentable over Yong-won Jung (US 20170220487), in view of Craig Walrath (US 20130205139), and further in view of Jin Cho (US9251070), hereinafter Cho.

Regarding claim 13:
	Jung, Walrath and Cho disclose wherein the first memory corresponds to an L2 cache and the second memory corresponds to an L1 cache assuming that L2 cache 102 is an inclusive cache, it is configured such that it also includes the data stored in its corresponding lower-level cache (i.e. L1). In contrast, FIG.1B illustrates a multi-core embodiment wherein two cores (cores 100A and 100B) each have their own dedicated L1 cache (L1 caches 101A and 101B, respectively) (Cho, column 3, [lines 3-11]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of claimed invention was made that Jung with that of Cho in order to secure maintain system memory (Cho, column 1, [lines 12-16]).

9.	Claim 18 is rejected under 35U.S.C 103 as being unpatentable over Yong-won Jung (US 20170220487), in view of Craig Walrath (US 20130205139), and further in view of Shridhar Mukund (US20060294483), hereinafter Mukund.

	Regarding claim 18:
	Claim 18 is rejected under the same reason set forth in rejection of claim 1, but fail to disclose a third memory external to the integrated circuit and corresponding to a third memory level in the memory hierarchy, wherein the integrated circuit is configured to access the third memory, and wherein the integrated circuit is configured to store data from memories external to the integrated circuit via a data path external to the EMC.
the semiconductor memory device includes a plurality of memory cells arranged in multiple column groups, each column group having, a plurality of columns and a plurality of external bit-lines for independent multi-way configurable access. The column group having a first, second, and third level of hierarchy in the external bit-lines. The first level of the hierarchy provides connectivity to the plurality of memory cells. The second level of the hierarchy provides a first splicer for multiplexing data to and from each of the columns in the column group to an intermediate bit-line. The third level of the hierarchy includes a second splicer for multiplexing data to and from multiple external access paths to the intermediate bit-line (Mukund, paragraph 9). Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of claimed invention was made that Jung with that of Mukun in order to improve design productivity have aimed at design capture at a higher level of abstraction (Mukund, paragraph 2).

10.	Claim 20 is rejected under 35U.S.C 103 as being unpatentable over Yong-won Jung (US 20170220487), in view of Craig Walrath (US 20130205139), Shridhar Mukund (US20060294483), and further in view of Hiroshi Hirayama (US8352663), hereinafter Hirayama.

	Regarding claim 20:
Jung, Walrath, Mukund and Hirayama disclose a second encryption buffer configured to store cryptographic information corresponding to the set of memory addresses, wherein the second encryption buffer is larger than the first encryption buffer where the buffer capacity of the first buffer is set larger than the buffer capacity of the second buffer, data sets having short transfer lengths can be transferred quickly with a minimum transfer delay (Hirayama, column 13, [lines 3-7]). Examiner interprets first buffer is equivalent with second encryption buffer limitation in claim 20. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Jung with that 
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.
/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491